           Case 1:18-vv-00377-UNJ Document 47 Filed 08/14/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-377V
                                      Filed: May 22, 2019
                                        UNPUBLISHED


    JAYNEE BEATY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Tetanus Diphtheria acellular
    HUMAN SERVICES,                                          Pertussis (Tdap) Vaccine; Shoulder
                                                             Injury Related to Vaccine
                       Respondent.                           Administration (SIRVA)


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On March 12, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a DTaP vaccine administered April 2, 2016.
Petition at 1-2. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

     On April 5, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for SIRVA. On May 22, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $100,138.16,

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00377-UNJ Document 47 Filed 08/14/19 Page 2 of 4



representing $100,000.00 for petitioner’s pain and suffering and $138.16 for past
unreimbursed expenses. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $100,138.16, representing $100,000.00 for
petitioner’s pain and suffering and $138.16 for past unreimbursed expenses, in
the form of a check payable to petitioner, Jaynee Beaty. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
              Case 1:18-vv-00377-UNJ Document 47 Filed 08/14/19 Page 3 of 4



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                     )
    JAYNEE BEATY,                                    )
                                                     )
                  Petitioner,                        )
                                                     )   No. 18-377V
    v.                                               )   Chief Special Master Dorsey
                                                     )   ECF
    SECRETARY OF HEALTH AND HUMAN                    )
    SERVICES,                                        )
                                                     )
                  Respondent.                        )
                                                     )

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On March 12, 2018, Jayne Purdom (“petitioner”) filed a petition for vaccine injury

compensation alleging that she suffered a shoulder injury related to vaccine administration

(“SIRVA”) as result of a DTaP vaccine administered on April 2, 2016. 1 On April 1, 2019,

respondent conceded that entitlement to compensation was appropriate under the terms of the

Vaccine Act. On April 5, 2019, the Chief Special Master Dorsey issued a Ruling on Entitlement

finding that petitioner was entitled to compensation. 2 The case is now in damages.

         I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$100,138.16, consisting of pain and suffering ($100,000.00) and past unreimbursed expenses

($138.16), which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.



1
  On March 23, 2018, the Chief Special Master issued an order changing the case caption to
correct the spelling of petitioner’s first name. See Docket Entry (“D.E.”) 8.
2
  On May 6, 2019, the Chief Special Master issued an order changing the case caption to change
petitioner’s last name following her dissolution of marriage. See D.E. 34.
                                                 1
            Case 1:18-vv-00377-UNJ Document 47 Filed 08/14/19 Page 4 of 4



          II.    Form of the Award

          Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $100,138.16 in the form of a check payable to petitioner. 3 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.



                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       /s/ Colleen C. Hartley
                                                       COLLEEN C. HARTLEY
                                                       Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Phone: (202) 616-3644
                                                       Fax: (202) 353-2988
DATED: May 22, 2019



3
 Should petitioner die prior to the entry of judgment, respondent reserves the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.


                                                   2
